960 F.2d 156
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Clarence L. JOHNSON, Jr., Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 91-3399.
United States Court of Appeals, Federal Circuit.
March 12, 1992.

Before RICH, Circuit Judge, SKELTON, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
SKELTON, Senior Circuit Judge.


1
Clarence L. Johnson, Jr. appeals from the final decision of the Merit Systems Protection Board, Docket No. PH07528910259, affirming the decision of the Department of the Army removing him from his position as a firefighter at Fort Eustis, Virginia.   The basis for his removal was that he intentionally made false and malicious statements with the effect of harming or destroying the reputation of a co-worker.


2
We have carefully considered the record, the arguments and all of the submissions and, on the basis of the final decision of the board, dated May 8, 1991, the decision is affirmed.